Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 next to last line, there is no strict antecedent basis for "the end region on one side".  Also, claim 1 last line ambiguously refers to "another side in the tire circumferential direction" [another side of what?].  In claim 1, it is suggested to (1) on line 15 after "an end region" insert -- on one side-- and (2) on line 21 (last line), after "another side in the tire circumferential direction", insert --of the predetermined region--.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-4, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 542 (JP 2012-035542) in view of Takahashi (US 2013/0328240).
	Japan 542 discloses a pneumatic tire having a tread comprising holes wherein a stud is inserted in each hole.  Each stud comprises a body portion and a flange portion.  On each side of the tire equator, the studs are inserted in shoulder blocks in a shoulder row of blocks and central blocks in a central row of blocks.  Thus, the studs are arranged in a first region on one side of the tire equator and in a second region on another side of the tire equator.  The tire tread is formed using a mold comprising mold sectors wherein each mold sector comprises mold pins for forming the holes.  Each mold pin comprises a first diameter for forming a body portion of the hole and a second diameter for forming a bottom flange portion of the hole.  For each mold pin, the second diameter is larger than the first diameter.  Each mold sector comprises end mold pins 14J and middle mold pins 14B.  The second diameter of the end mold pins 14J is smaller than the second diameter of the middle mold pins 14B to prevent cracks [FIGURE 3B, paragraph 23].  Each of end mold pins has the same length, first diameter portion and the second diameter.  Each of middle mold pins has the same length, first diameter and the second diameter.  See FIGURES 2-4.  Japan 542 does not recite 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 542's tire tread such that the holes (recesses) formed by the end mold pins have a first inner diameter larger than a first inner diameter of the holes (recesses) formed by the middle mold pins [claim 1], the difference in first inner diameters being 0.1 to 1.0 mm [claim 2] since Takahashi discloses forming a tire tread comprising sipes (recesses) using a mold comprising mold sectors wherein each mold sector comprises end blades for forming sipes (recesses) and middle blades for forming sipes (recesses) and teaches providing the end blades for forming sipes (recesses) with a thickness greater than a thickness of the middle blades for forming sipes (recesses) to prevent damage to the blades.  Thus, Japan 542 and Takahashi are in the same field of endeavor of forming a tire tread having recesses using a mold comprising mold sectors and Takahashi motivates one of ordinary skill in the art to provide the mold pins for forming holes (recesses) of Japan 542's mold such that the first diameter of the end mold pins (and consequently the first inner diameter of the holes in an end region on one side of a predetermined region in the circumferential direction) is greater than the first diameter of the middle mold pins (and consequently the first inner diameter of the holes in the middle region of the predetermined region) to obtain expected and predictable benefit of preventing damage to the mold pins.
	As to claims 3 and 10, the second diameter of the end mold pins 14J is smaller than the second diameter of the middle mold pins 14B to prevent cracks.  

	As to claims 14 and 15, mold pins 14J for forming the end holes are closest to the end region of the mold sector for forming the predetermined region [FIGURE 4B] and Japan 542 teaches forming holes on both sides of the tire equator [FIGURE 3B].
	As to claim 16, each of middle mold pins for forming holes has the same length, first diameter and the second diameter. 
6)	Claims 5-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 542 (JP 2012-035542) in view of Takahashi (US 2013/0328240) as applied above and further in view of Europe 125 (EP 591125).
	As to claims 5-6 and 12-13, it would have been obvious to one of ordinary skill in the art to provide the holes formed by the end mold pins with a smaller length than the length of the holes formed by the middle mold pins [claims 5, 12], the length difference being 0.1 to 1.0 mm [claims 6, 13] since Europe 125, also directed to a forming a tire tread comprising recesses using a mold comprising mold sectors, teaches forming lateral grooves (recesses) in the tire tread using the mold comprising mold sectors (mold segments) such that lateral grooves (recesses) in the vicinity of the end regions of the mold sectors have a depth (length in the radial direction) smaller than a depth (length in the radial direction) of lateral grooves (recesses) in the middle region of the 
	As to claims 7-9, see comments for claims 14-16.   
Remarks
7)	The remaining references are of interest.
8)	No claim is allowed.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 19, 2022